\0+t-/S
                                  ELECTRONIC RECORD




COA #      03-14-00407-CR                         OFFENSE:        31.03


           Jerryl Robinson v. The State of
STYLE:     Texas                                  COUNTY:         Comal

COA DISPOSITION:       AFFIRMED                   TRIAL COURT:    207th District Court



DATE: 7/22/15                      Publish: NO    TC CASE #:      CR2013-349




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:   Jerryl Robinson v. The Stat<2 of Texas                       IOV/-/5"
         PRO $£                       Petition         CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

    RcFutnrT)                                          JUDGE:

DATE: Av/sRpo/T                                        SIGNED:                           PC:

JUDGE: fj*\ UiAu^*^-~                                  PUBLISH:                          DNP:




                                                                                         MOTION FOR
                              •


                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD